THE PRUDENTIAL SERIES FUND Diversified Bond Portfolio Prospectus and Statement of Additional Information (SAI) dated May 1, 2009 Supplement dated December 2, 2009 Michael J. Collins joins Steven Kellner, Robert Tipp, David Bessey and Kay Willcox as a portfolio manager for the Diversified Bond Portfolio. To reflect this change, the following changes will be incorporated into the Prospectus and SAI: 1. Mr. Collins’ appointment as a portfolio manager, the section of the Prospectus entitled “How the Fund is Managed—Portfolio Managers-PSF Diversified Bond Portfolio” is hereby revised by including the following information pertaining to Mr. Collins: Michael J. Collins, CFA, is Senior Investment Officer and Co-Portfolio Manager for Core Plus Fixed Income strategies at Prudential Fixed Income Management.Mr. Collins formulates credit strategy for these multi-sector portfolios and works with the high yield team on portfolio strategy and construction, a role he has held since 2001. Previously, Mr. Collins was Senior Investment Strategist, covering all fixed income sectors.Mr. Collins was also a credit research analyst, covering investment grade and high yield corporate credits. Additionally, he developed proprietary quantitative international interest rate and currency valuation models for our global bond unit. Mr. Collins began his career at Prudential Financial in 1986 as a software applications designer.
